 In the Matter of BERCUT-RICHARDS PACKING COMPANY, ET AL.andCANNERY AND FOOD PROCESS WORKERS COUNCIL OF THE PACIFICCOAST AND ITS AFFILIATED UNIONS; FOOD, TOBACCO, AGRICULTURALAND ALLIED WORKERS UNION OF AMERICA, C. I. O.Case No. 20-1?-1414, et al.,-FOURTH SUPPLEMENTAL DECISIONANDAMENDMENT TO SECOND DIRECTION OF ELECTIONSAugust 22,1946On August 16, 1946, the Board issued a Third Supplemental De-cision and Second Direction of Elections herein.,On August 20, 1946,the A.F. L. filed a motion to amendthe Board's findings as to the ap-propriate units and voting groups to include deputized watchmenwho are directly employed by the canneries.Inasmuch as no evidencewas adduced at the hearing held on April 29, 1946, regarding theduties and status of the deputized watchmen, and there is insufficienttime in which to procure such evidence prior to the holding of theelections,we are unable at this time to determine.the propriety of in-cluding these employees within the units and voting groups heretoforefound appropriate.We hereby,however, amend our Second Direc-tion of Elections by permitting the deputized watchmen who aredirectly employed by the canneries to cast ballots in the elections, butwe direct that the Regional Director shall impound such ballots pend-ing a ruling as to their validity at such time as the Board obtains evi-dence as to the duties performed by and status-of these watchmen.The Board,having been advised that a representative period in thepeak season of,employment has not yet been reached in certain ofthe independent company units and voting group hereby postponesthe elections previously directed therein until such time as the Boardis advised of the arrival of a representative period of employment,making appropriate the holding of elections among the employees insuch units and voting groups.Accordingly,we hereby amend theSecond Direction of Elections herein by deleting from Appendix B.170 N. L.R. B. 8470 N. L.R. B., No. 27.272 BERCUT-RICHARDS PACKING COMPANY273thereof the following named units and voting groups : Aron CanningCompany, Stockton; Ensher, Alexander & Barsoom, Inc., #3 Isleton;Sacramento Frosted Foods Company, Sacramento; Allen R. ParrishCompany, Stockton; H. H. Heinz Company, Tracy._The Second Direction of Elections provides for elections among em-ployees who were employed and actually worked "during the pay-rollperiod of the week ending August 17, 1946," with specified inclusionsand exclusions.Apprehending that some of the Companies may util-ize pay-roll periods which do not end on Saturday, and desiring toobviate any ambiguity, the Board hereby amends the Second Direc-tion of Elections by substituting for the words quoted above, the fol-lowing : "during the pay-roll period ending nearest to August 17,1946."